The judgment of the circuit court is affirmed on authority of State of Alabama v. Western Union Telegraph Co., ante, p. 228,94 So. 466.
The valid orders of a public service commission will be enforced in the courts, and orders not authorized by law are unenforceable. Miss. R. Com. v. M.  O., 244 U.S. 388,37 Sup. Ct. 602, 61 L.Ed. 1216; Interstate Comm. Com. v. L.  N.,227 U.S. 88, 33 Sup. Ct. 185, 57 L.Ed. 431, 433; Interstate Comm. Com. v. Nor. Pac., 222 U.S. 541, 32 Sup. Ct. 108, 56 L.Ed. 308; Miss. R. Com. v. I. C., 203 U.S. 335, 27 Sup. Ct. 90,51 L.Ed. 209. The final test of validity or invalidity of the order is whether, when all the circumstances that are relevant and material to same as duly presented are considered, the order is reasonable or unreasonable. R. R. Com. v. Ala. North., 182 Ala. 357,364, 62 So. 749; R. R. Com. of Ala. v. A. G. S.,185 Ala. 354, 64 So. 13, L.R.A. 1915D, 98; Miss. R. Com. v. M. O., 244 U.S. 388, 37 Sup. Ct. 602, 61 L.Ed. 1216.
In the finding of the state court, when the conclusion of law and finding of facts are intermingled so as to make it necessary in order to pass upon the question, the Supreme Court of the United States will analyze the facts. Jones Nat. Bank v. Yates, 240 U.S. 541, 552, 553, 36 Sup. Ct. 429, 60 L.Ed. 788; Nor. Pac. v. North Dakota, 236 U.S. 585, 593, 35 Sup. Ct. 429,59 L.Ed. 735, L.R.A. 1917F, 1148, Ann. Cas. 1916A, 1; Traux v. Corrigan, 257 U.S. 312, 42 Sup. Ct. 124, 66 L.Ed. 254.
The fact that the Western Union Telegraph Company did not apply to the Alabama Public Service Commission for vacation of the order or for injunctive relief therefrom, within a given time from the rendition of the order of April 30, 1920, did not subject it to obedience to an order that is unreasonable and unjust under the circumstances and under the guaranties of organic law. The order may not be enforced.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.